DISSENTING OPINION.
Turney, C, J.,
delivered the following dissenting opinion:
By an Act passed March 25, 1887, creating a Board of Equalization in the assessment of taxes, it is provided in Section 42 “ that said' Board of Equalization shall carefully examine and compare and equalize said assessments, and shall eliminate from the lists thereof all property exempt under this Act; and they are hereby empowered to hear and adjust complaints from any party feeling aggrieved on account of excessive assessments when, in their judgment, justice demands it, and to correct any and all errors arising from clerical mistakes or otherwise; and the corrections made, if any, shall be entered upon the assessment book without in any way altering the assessment lists, and the action of this Board as to valuation shall be final; and all complaints in this regard are hereby required to be made and acted upon by this Board during its session, which shall be’ from the first Monday to the third Monday in June. If com*16plaint made is based on excessive values, said Board shall have the right to summon before them witnesses who shall be disinterested freeholders, and the sworn testimony of three such witnesses concerning same will be sufficient evidence upon which such Board may act.”
The Tax Assessor for Grainger County assessed three separate tracts of land of petitioner at seventy thousand dollars. On a day fixed for hearing his complaint petitioner appeared before the Board and filed a sworn exception to the assessment, alleging that it was thirty thousand dollars in excess of the value of the property. He offered to sustain his complaint by three competent witnesses. The Board refused to hear his proof, holding that petitioner had no right to introduce proof or be heard upon the subject of his complaint.
Petitioner prepared and tendered a bill of exceptions, which the Board refused to sign. He then prayed an appeal to the Circuit Court, which was refused.
The prayer of the petition is that said Board be restrained from returning said excessive assessment; that the matter be brought into the Circuit Court; that the property be lawfully and justly assessed, or that said erroneous and unjust assessment be reviewed and corrected.
The Board moved the Court to dismiss the petition, because the statute provided the action of the Board should be final, and that petitioner’s remedy to compel the examination of witnesses *17was by mandamus. IJpon the first ground, if tbe Act intended to prohibit and cut off appeals to tbe Courts for relief, it would be void as violative of Article I., Section 17, of tbe Constitution, ordaining that “ all Courts shall be open, and every man, for an injury done him in bis lands, goods, person, or reputation, shall have remedy by due course of law, and right and justice administered without sale, denial or delay,” and of Section 8, same Article, “ that no man shall be deprived of his property but by the judgment of his peers or the law of the land.”
Every man has the right to be heard before he can be lawfully condemned in person or property.
Is the writ of certiorari a proper remedy under this petition ?
. By § 3838 of Code (M. & V.) it is provided: “ The writ of certiorari may be granted whenever authorized by law, and also in all cases when an inferior tribunal, board, or officer exercising judicial functions has exceeded the jurisdiction conferred, or is acting illegally, when, in the judgment of the Court, there is no other plain, speedy, or adequate remedy.”
By § 3839 “ certiorari lies when no appeal is given.”
For the purposes of the questions, we treat the petition as true. We have a Board exercising judicial functions, exceeding the jurisdiction conferred in its refusal to hear proof as directed by the Act, and therefore acting illegally.
No appeal is given by the Act, and for that *18reason an appeal was refused. There is no other plain, speedy, or adequate remedy. The action of the Board was on the eleventh day of June, and its existence expired, by limitation of law, on Saturday before the third Monday in June. It was a tribunal of only two weeks’ duration. The first term of the Court, after its action, was fourth Monday in August, when there would have been no tribunal, board, or officer upon whom a peremptory mandamus could have operated, and the petitioner would have been without remedy, either plain, speedy, or adequate.
In Dodd v. Weaver, 2 Sneed, 672, it is said: “ If there be no appeal, then the certiorari, which is a constitutional wifit, is a proper remedy by which any injurious irregularity in the proceeding may be corrected or a trial de novo had. The maxim of the law is that there is no wrong without a remedy, and it is a particular rule that a certiorari will lie to all inferior jurisdictions the proceedings of which cannot be corrected by writ of error, to remove their proceedings into the Superior .Court, to be there affirmed or quashed, or otherwise corrected as law and justice shall require.” In Sanders v. Russell, 10 Lea, 295, this Court holds: “The writ of certiorari is in this State a constitutional writ, and has always had a more extended application than in England, and been used for purposes unknown to the common law. It is the universal method by which the Circuit Courts exercise control over all inferior jurisdictions, however *19constituted and whatever may be their course of proceeding.”
In Burroughs on Taxation, 242, 243, it is said: “In Swift v. Poughkeepie, to determine the validity of a tax on bank shares, where the bank claimed an exemption to the extent of its capital invested in United States bonds, and finally to examine into the action of Assessors so as to look into the evidence before the Assessors and correct mere questions of valuation, the Court say: ‘-It has been finally settled that a common law certiorari to review the proceedings of Assessors brings up the merits as well as questions of jurisdiction and regularity, and that w;here Assessors have neither exceeded their powers nor been irregular in exercising them, the Court will still, upon the facts appearing in the returns, examine and correct their decisions if erroneous/ The cases in other States sustain those -in Hew York as to the functions of the certiorari
To the argument that if this petition is allowed to prevail it will multiply suits, and thereby cripple the State in the collection of taxes, it is sufficient to say that the State is ordinarily as much bound by the Constitution and laws thereunder as the citizen, and it is its duty to protect and not oppress the citizen. "While every legitimate aid will be given to the State in collecting its,revenue, the Courts must see that their aid is authorized, remembering the State is the creature and not the creator of the Constitution.
*20The argument of inconvenience to the State is, to my mind, a begging of the question. The State has set in motion machinery shown by the petition in this case to be oppressive, and requires it to complete its work and cease to exist in the space of two weeks, and now asks to say: “The shortness of the life of an institution of my own creation will, if its acts be allowed to be. reviewed, imperil my revenues; I must therefore be permitted to take advantage of my ■ own wrong.” Recurring to the Act, I do not see that it requires such interpretation. It requires the Board to hear and adjust complaints frofti any party feeling aggrieved. How hear? How adjust? Why, by summoning “before it witnesses who shall be disinterested freeholders; and the testimony of three such witnesses will be sufficient evidence upon which said Board may act.” The language that it “shall have the right to summon such witnesses” means that it shall be its duty to do so on the complaint made. This is the only way in which the complaint could be heard and adjusted. The argument that it may exercise the right, and that it is merely a right unembarrassed by a duty, and determine the question of excessiveness conclusively, presumes that the Board- is acquainted with all lands in their county, a presumption that cannot hold good in any one county' in the State. The objection that a trial will result if witnesses are introduced, is answered by the statute providing for their introduction and *21examination. The trial naturally comes of the power conferred and duty imposed upon the Board by the words of the Act. The petition only seeks to have the duties defined by the Act enforced. It sets out the grounds and suggests the names of witnesses of the character specified by the law. This was refused.
If the action of the Board is to he final, it can only be so after the law has been obeyed, which cannot be, done under a rule that the Board may, in its arbitrary discretion, as was done here, reject a main provision. The Board is a judicial tribunal to try questions of fact and of law. In this case it passed alone upon that of law, its construction of the statute holding that petitioner had no right to introduce proof or be heard upon the subject of his complaint. It construed the law for itself and by itself. It said to petitioner: “ The law does not mean what you claim it to mean. We -are the sole and exclusive judges of the meaning of the words of the Act, and of the intention of the Legislature in the employment of these words.” Row, if the Legislature may confer such judicial functions on this Board, I can see no reason why it may not say that Magistrates, County, Circuit, and Chanceiy, and “such other inferior” Courts as •• it may establish, shall have exclusive jurisdiction in such matters -as the Legislature may name, and their respective actions, judgments, and decrees “ shall be final.” The Board of Equalization is a *22Court authorized by Article VI., Section 1, of the Constitution, and upon which the Legislature had no power to confer a jurisdiction to make its action final. Such legislation contravenes the spirit and theory of our State government.